Citation Nr: 0630196	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  99-01 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 50 percent from August 
26, 1997 to March 24, 1998, and on and after June 1, 1998.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and daughter


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965, and from June 1967 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
RO granted entitlement to service connection for PTSD.  The 
RO assigned a 30 percent rating, effective August 26, 1997, a 
100 percent rating for the period beginning March 25, 1998, 
and resumed the 30 percent rating as of June 1, 1998.

By rating action of December 1998, the RO granted an 
increased rating of 50 percent, effective August 26, 1997.  
As a 50 percent evaluation is not the maximum rating 
available for this disability, the appeal continues.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The veteran, his wife, and daughter testified at a Travel 
Board hearing in October 2002.  In October 2003, the Board 
remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, the veteran testified at a Travel Board hearing in 
October 2002.  However, the Veterans Law Judge who conducted 
the hearing is no longer employed at the Board.  In August 
2006, the veteran was sent a letter to ascertain if he wanted 
to testify at another hearing.  He responded that he wanted 
to attend another Travel Board hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a Travel 
Board Hearing in connection with this appeal.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 200 & Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).



